
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 11
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mrs. Miller of
			 Michigan introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to provide that Representatives shall be apportioned among
		  the several States according to their respective numbers, counting the number
		  of persons in each State who are citizens of the United
		  States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					Representatives shall be apportioned among
				the several States according to their respective numbers, which shall be
				determined by counting the number of persons in each State who are citizens of
				the United
				States.
					.
		
